Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11, 19, 21-22, 24-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quisenberry (U.S. 7537067B1).
Regarding claim 1, Quisenberry discloses a drill bit (10, fig. 1) for forming a wellbore through a geologic formation (refer to abstract), the drill bit (10) comprising: a connector (60) configured for connection to a drillstring (refer to col. 3 lines 4-7), a bit body (20, 21, also see figs. 1 and 7) coupled to the connector (60) and defining a bit body rotational axis (A-A) extending longitudinally therethrough (see fig. 1);

and an adjustment mechanism (fig. 7:  the ability to add a rigid spacer 144 and rewelding the cutter 40 by adding weld 134’ to adjust the axial position of the cutter 40) disposed between the bit body (20, 21) and the adjustable cutting structure (40) for supporting the adjustable cutting structure (40) at a plurality of axial positions (first position having no spacer 144 and second position having a spacer 144) with respect to the bit body (20, 21) wherein the adjustment mechanism statically supports the adjustable cutting structure (40) at a fixed axial position with respect to the bit body (20, 21) on at least one substantially rigid spacer member (144, fig. 7) disposed between the adjustable cutting structure and the bit body (20, 21), the fixed axial position with respect to the bit body (20, 21) dependent upon a thickness of the at least one substantially rigid spacer member (144; see figs. 4 and 7).  
Regarding claim 5, Quisenberry discloses a fixed cutting structure (figs. 1 and 4, cutter 40 with no spacer 144) including at least one fixed cutting element (40) mounted on the bit body for rotation with the bit body about the bit body rotational axis (A-A).  
Regarding claim 11, Quisenberry discloses a drill bit (10, fig. 1) for forming a wellbore through a geologic formation (refer to abstract), the drill bit (10) comprising: a connector (60) configured for connection to a drillstring (refer to col. 3 lines 4-7), a bit body (20, 21, also see figs. 1 and 7) coupled to the connector (60) and defining a bit body rotational axis (A-A) extending longitudinally therethrough (see fig. 1);

an adjustable cutting structure (figs. 1 and 7: cutter 40 with spacer 144) mounted on the bit body (20, 21), the adjustable cutting structure including at least one cutting element (32) protruding from a leading end of the bit body for penetrating the geologic formation (see fig. 1); and
an adjustment mechanism (fig. 7:  the ability to add a rigid spacer 144 and rewelding the cutter 40 by adding weld 134’ to adjust the axial position of the cutter 40) disposed between the bit body (21) and the adjustable cutting structure (40) for supporting the adjustable cutting structure at a plurality of fixed axial positions (first position having no spacer 144 and second position having a spacer 144) with respect to the at least one fixed cutting element (32), wherein the adjustment mechanism statically supports the adjustable cutting structure (40) at a fixed axial position with respect to the bit body on at least one substantially rigid spacer member (144, fig. 7) disposed between a trailing surface of the adjustable cutting structure (40, fig. 7) and a leading surface of the bit body (21).  
Regarding claim 19, Quisenberry discloses a method of operating a drill bit (10, fig. 1) for forming a wellbore through a geologic formation (refer to abstract), the method comprising: rotating a bit body (20, 21, see figs. 1, 7, and refer to col. 2 lines 45-47) of the drill bit (10) adjacent the geologic formation to engage a fixed cutting structure (fig. 1, cutter 40 with no spacer 144) mounted on a leading end (see fig. 5) of the bit body (21) and 
fixed axial position with respect to the fixed cutting structure (fixed initial position having no spacer 144); altering a number or size of at least one substantially rigid spacer members (144)  between the adjustable cutting structure (40) and the bit body (20, 21) to adjust the axial position of the adjustable cutting structure (fig. 7:  the ability to add a number or size of at least one rigid spacer 144 and rewelding the cutter 40 by adding weld 134’ to adjust the axial position of the cutter 40) from the initial fixed axial position (initial position with no spacer ) to a second fixed axial position (second position with spacer 144) with respect to the fixed cutting structure (40); and rotating the bit body with the adjustable cutting structure (40) disposed at the second fixed axial position with respect to the fixed cutting structure (40) is different than the initial fixed axial position (once the spacer is 144 is added and welded to the bit body, drilling will continue).  
Regarding claim 21, Quisenberry discloses  wherein the at least one cutting element (32) is rotationally coupled to the bit body (20, 21) and defines a leading end of the adjustable cutting structure such that the at least one cutting element (32) protruding from the leading end of the bit body (20, 21) is both rotationally coupled to the bit body (it rotates as the drill bit rotates) and axially adjustable with respect to the bit body (the ability to add spacer 144 will axially adjust the cutting element).  
Regarding claim 22, Quisenberry discloses at least one torque transmitting mating feature (43) defined between the bit body (20, 21) and the adjustable cutting structure (40).  

Regarding claim 27, Quisenberry discloses withdrawing the drill bit (10) from the wellbore prior to altering the number of size of the at least one rigid spacer member (the drill bit can be withdrawn from the wellbore to add or replace a damaged spacer 144).  
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (U.S. 4729440).
Regarding claim 1, Hall discloses a drill bit (the assembly of fig. 6) for forming a wellbore through a geologic formation (refer to abstract), the drill bit comprising: a connector (132) configured for connection to a drillstring (130), a bit body (134) coupled to the connector (132) and defining a bit body rotational axis extending longitudinally therethrough (see fig. 6 and 6a showing longitudinal axis represented by vertical line not labeled, col. 3 lines 40-41: rotation of the drill string rotates the drill bit body); 
an adjustable cutting structure (136) mounted on the bit body (134), the adjustable cutting structure (136) including at least one cutting element (137) protruding from a leading end (B) of the bit body for penetrating the geologic formation (see fig. 6); 
and an adjustment mechanism (col. 12 lines 60-64: the ability to thinner or thicker shims 166) disposed between the bit body (134) and the adjustable cutting structure (136) for supporting the adjustable cutting structure at a plurality of axial positions with 
Regarding claim 7, Hall discloses wherein the adjustable cutting structure (136) further comprises one or more rotational cutting members (roller cone 136 rotates as a result of the bearing 181) mounted about a roller axel (181) obliquely supported (at 45 degrees with respect to the longitudinal axis of rotation) with respect to the bit body rotational axis on the adjustable cutting structure (136, also see fig. 6a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quisenberry (U.S. 7537067B1), in view of Hall (U.S. 7225886B1). 
Regarding claims 6 and 12, Quisenberry discloses wherein the fixed cutting structure (figs. 1 and 4, cutter 40 with no spacer 144) comprises a fixed cutting element (32) mounted on the bit body (20, 21) and circumscribing the adjustable cutting structure (figs. 1 and 7: cutter 40 with spacer 144). 

Hall teaches a cutting structure (112, fig. 8) comprising a plurality of fixed cutting elements (800, 801).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixed cutting structure of Quisenberry to have a plurality of fixed cutting elements, as taught by Hall, since having multiple cutting elements will make it easy to cut through the formation during the drilling proces
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Quisenberry (U.S. 7537067B1), in view of Emerson (U.S. 2011/0165786A1).
Regarding claim 24, Quisenberry discloses wherein the at least one substantially rigid spacer member comprises a flat washer (shim 144 can be considered a washer).  
However, the combination of Quisenberry is silent to a steel washer.
Emerson teach a steel washer (360, fig. 3 and refer to para 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the washer of Quisenberry include use a steel washer, as taught by Emerson based on its strength and durability.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 4729440) alone. 
Regarding claim 8, Hall discloses wherein the roller axel is at 45 degrees with respect to the bit body rotational axis (see figs. 6 and 6a).
However, Hall fail to teach the roller axel generally perpendicularly arranged with respect to the bit body rotational axis.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 13-16, 23, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Quisenberry (U.S. 7537067B1) above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Y.A/
03/06/2022




/Nicole Coy/Primary Examiner, Art Unit 3672